Case 2:15-cv-08233-R-JC Document 72 Filed 10/15/18 Page 1 of 7 Page ID #:3547



  1 Damon D. Mircheff (State Bar No. 216257)
    dmircheff@rutan.com
  2 Proud Usahacharoenporn (State Bar No. 278204)
    pusaha@rutan.com
  3 RUTAN & TUCKER, LLP
    611 Anton Boulevard, Suite 1400
  4 Costa Mesa, California 92626-1931
    Telephone: 714-641-5100
  5 Facsimile: 714-546-9035
  6 Attorneys for Defendants
    IronMag Labs, LLC and
  7 Robert DiMaggio
  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11 NUTRITION DISTRIBUTION LLC, an           Case No. 2:15-cv-08233-R-JC
    Arizona Limited Liability Company,       Hon. Manuel L. Real
 12
               Plaintiff,                    DEFENDANTS’ IRONMAG LABS,
 13       vs.                                LLC AND ROBERT DIMAGGIO’S
                                             TRIAL WITNESS LIST
 14 IronMag Labs, LLC, a Nevada Limited
    Liability Company, Robert DiMaggio, an
 15 individual, and DOES 1 through 10,       Action Filed:       October 21, 2015
    inclusive,                               Discovery Cutoff:   October 15, 2018
 16                                          Pretrial Conf.:     November 5, 2018
                 Defendants.                 Trial Date:         December 4, 2018
 17
 18
 19 / / /
 20 / / /
 21 / / /
 22 / / /
 23 / / /
 24 / / /
 25 / / /
 26 / / /
 27 / / /
 28 / / /

      1069/101901-0006
                                                       DEFENDANTS’ TRIAL WITNESS LIST
      12864143.1 a10/15/18                                   CASE NO. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 72 Filed 10/15/18 Page 2 of 7 Page ID #:3548



  1             Pursuant to Rule 26(a)(3) of the Federal Rules of Civil Procedure, Local Rule
  2 16-2.4, and the Court’s June 11, 2018 Minute Order (Dkt. No. 30), defendants
  3 IronMag Labs, LLC (“IronMag Labs”) and Robert DiMaggio (collectively,
  4 “Defendants”) submit the following Trial Witness List identifying persons that
  5 Defendants may call as witness at trial in.
  6                                      PRELIMINARY STATEMENT
  7             1.           Defendants reserve the right not to call or present testimony from any
  8 particular witness. By identifying witnesses listed below, Defendants do not agree to
  9 make a witness available for trial.                 The notation ** denotes witnesses whom
 10 Defendants may call as the need arises.
 11             2.           Defendants reserve the right to call any witness necessary to lay the
 12 foundation for the admissibility of trial exhibits, and to call as its own witness any
 13 witness identified by plaintiff Nutrition Distribution, LLC (“Plaintiff”).
 14             3.           Each witness listed below may also testify as to any topics regarding any
 15 exhibit presented by any party at trial, in rebuttal of evidence and testimony submitted
 16 by Plaintiff, or impeachment of Plaintiff’s witnesses.
 17                                          TRIAL WITNESS LIST
 18    Witness and Contact                           Expected Topics of Testimony
 19    Information
 20    Robert DiMaggio                                IronMag Labs’ corporate organization,
 21                                                    employees and independent contractors
       Contact through:
 22    Rutan & Tucker, LLP                            IronMag Labs’ former products OSTA RX
 23    611 Anton Boulevard, 14th Floor                 and Super DMZ 4.0 and their ingredients;
 24    Costa Mesa, CA 92626-1931                      IronMag Labs’ production and sale of
 25    Tel. (714) 641-5100                             OSTA RX and Super DMZ 4.0, including
                                                       when they were manufactured and sold;
 26
 27
 28

      1069/101901-0006
                                                                      DEFENDANTS’ TRIAL WITNESS LIST
      12864143.1 a10/15/18                               -1-                CASE NO. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 72 Filed 10/15/18 Page 3 of 7 Page ID #:3549



  1                                       IronMag Labs’ advertising and advertising
  2                                        and statements therein regarding OSTA RX
                                           and Super DMZ 4.0;
  3
  4                                       IronMag Labs’ expenses and costs from the
                                           sale of OSTA RX and Super DMZ 4.0, and
  5                                        its costs, overhead and expenses associated
  6                                        with its products and business activities;
  7                                       Mr. DiMaggio’s use of Ostarine and
  8                                        products containing Ostarine;
  9
                                          The nutritional supplement industry in
 10                                        which Nutrition Distribution and IronMag
                                           Labs, and their respective products relevant
 11
                                           to this action allegedly competed between
 12                                        approximately 2012 and 2016.
 13
       Gena DiMaggio ** (formerly         Entry of financial information and
 14                                        bookkeeping for IronMag Labs during time
       provided accounting and
 15                                        period IronMag Labs sold OSTA RX and
       bookkeeping services for            Super DMZ 4.0, including cost and expense
 16                                        information;
       IronMag Labs).
 17
                                          preparation and maintenance of IronMag
 18                                        Labs’ Quickbooks and other accounting
       Contact information:
 19                                        information
       1130 Aubrey Springs Ave.
 20
       Henderson NV 89014
 21
       303-931-0624
 22
       Marianne Allison, CPA **           Preparation and maintenance of IronMag
 23                                        Labs’ Quickbooks and other accounting
       Business contact information re
 24                                        information since performing services as
       work as IronMag Labs’               IronMag Labs’ controller;
 25
       controller:
 26                                       Reports of IronMag Labs’ financial
       IronMag Labs, LLC                   information generated for discovery in this
 27                                        case.
       1860 Whitney Mesa Dr., # 120
 28

      1069/101901-0006
                                                         DEFENDANTS’ TRIAL WITNESS LIST
      12864143.1 a10/15/18                   -2-               CASE NO. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 72 Filed 10/15/18 Page 4 of 7 Page ID #:3550



  1    Henderson, NV 89014
  2    Office (702) 765-4716
  3    Preston Ackerman **                 The sales and advertising of supplement
  4                                         products in the relevant time period and
       (independent contractor/
                                            marketplace for supplement products in the
  5    salesperson for IronMag Labs)        relevant time period
  6    4919 Dominion Blvd., Irving TX
  7    75038, 469-404-6893.
  8    Brian Bergmark                      Rebuttal expert testimony concerning
  9                                         IronMag Labs’ costs and expenses for
       Torrey Partners
                                            selling OSTA RX and Super DMZ 4.0 and
 10    11452 El Camino Real, Suite 100      profits from selling those products, in
 11    San Diego, CA 92130                  response to Plaintiff’s designation and
                                            report of expert witness David Nolte
 12    (818) 847-0001
 13    Adrian Sandra Dobs, MD,             Rebuttal expert testimony on the report and
 14                                         opinion testimony of Plaintiffs’ retained
       MHS**
                                            expert Dr. Francis Perry Wilson concerning
 15    Division of Endocrinology,           the health effects of Ostarine
 16    Diabetes and Metabolism
 17    The Johns Hopkins University
 18    School of Medicine
 19    1830 E. Monument St, Suite 333
 20    Baltimore, MD 21287
 21    Kevin Smith, President and           Plaintiff’s alleged injury caused by
 22                                          Defendants’ advertisements (and lack
       Owner of Plaintiff (and Plaintiff’s
                                             thereof);
 23    Rule 30(b)(6) witness on certain
 24    topics)                              Plaintiff’s lawsuits against supplement
                                             companies and sellers whose products
 25
                                             competed with Nutrition Distribution’s
 26    Tauler Smith LLP                      products;
 27    c/o Robert Tauler                   Plaintiff’s cease and desist demands to
 28                                         supplement companies and sellers whose

      1069/101901-0006
                                                           DEFENDANTS’ TRIAL WITNESS LIST
      12864143.1 a10/15/18                    -3-                CASE NO. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 72 Filed 10/15/18 Page 5 of 7 Page ID #:3551



  1    626 Wilshire Blvd., Suite 510      products competed with Nutrition
  2                                       Distribution’s products;
       Los Angeles, CA 90017
  3                                     Plaintiff’s settlements with supplement
  4                                      companies whose products competed with
                                         Nutrition Distribution’s products;
  5
  6                                     Plaintiff’s health claims in its
                                         advertisements about its supplement
  7                                      products;
  8
                                        Plaintiff’s communications with regulatory
  9                                      and other governmental authorities,
 10                                      including the FDA and US Attorney’s
                                         office, concerning the asserted advertising
 11
                                         and sale of products that Nutrition
 12                                      Distribution contends are “drugs” or that
                                         may not lawfully be advertised or sold as
 13
                                         dietary supplements;
 14
                                        Plaintiff’s products alleged to compete with
 15
                                         SARMs, Amp Citrate, peptides, and other
 16                                      products that have been the subject of
                                         Plaintiff’s false advertising lawsuits and
 17
                                         demands;
 18
 19                                     Plaintiff’s advertising and sale of products
                                         containing substances that plaintiffs in other
 20                                      lawsuits have alleged may be unsafe and
 21                                      unapproved for dietary supplements
                                         (including Leucine Nitrate);
 22
 23                                     Plaintiff not paying any money to IronMag
                                         Labs or purchasing any product from
 24                                      IronMag Labs;
 25
                                        Facts concerning the legal proceedings in or
 26                                      about 2011 in which the United States
 27                                      charged Nutrition Distribution and Anabolic
                                         Resources with the intent to defraud and
 28                                      mislead by introducing unapproved drugs

      1069/101901-0006
                                                        DEFENDANTS’ TRIAL WITNESS LIST
      12864143.1 a10/15/18                 -4-                CASE NO. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 72 Filed 10/15/18 Page 6 of 7 Page ID #:3552



  1                                         into interstate commerce, the guilty pleas
  2                                         therein, and the products at issue.
       Michael Keplinger, Plaintiff’s      Plaintiff’s advertising, marketing and sale of
  3                                         its products alleged to compete with
       Vice President of Marketing and
  4                                         SARMs, Amp Citrate, peptides, and other
       Technology (and Plaintiff’s Rule     products that have been the subject of
  5                                         Plaintiff’s false advertising lawsuits and
       30(b)(6) witness on certain
  6                                         demands;
       topics)
  7                                        Plaintiff’s revenue from settlements of
  8                                         lawsuits and cease and desist demands
       Tauler Smith LLP                     against other supplement companies and
  9                                         sellers since 2015.
       c/o Robert Tauler
 10
       626 Wilshire Blvd., Suite 510       The nutritional supplement industry in
 11
       Los Angeles, CA 90017                which Plaintiff and IronMag Labs allegedly
 12                                         compete, and other companies and products
                                            that compete with Nutrition Distribution and
 13
                                            its products in the relevant time period;
 14
 15                                        Plaintiff’s distribution and sales channels;

 16                                        Nutrition Distribution’s advertising and sale
 17                                         of products containing substances that
                                            plaintiffs in other lawsuits have alleged may
 18                                         be unsafe and unapproved for dietary
 19                                         supplements (including Leucine Nitrate);

 20                                        Plaintiff not paying any money to IronMag
 21                                         Labs or buying any product from IronMag
                                            Labs
 22
 23 Dated: October 15, 2018                   RUTAN & TUCKER, LLP
 24
                                              By: /s/ Damon D. Mircheff
 25                                              Damon D. Mircheff
 26                                              Attorneys for Defendant
                                                 IronMag Labs, LLC and
 27                                              Robert DiMaggio

 28

      1069/101901-0006
                                                           DEFENDANTS’ TRIAL WITNESS LIST
      12864143.1 a10/15/18                    -5-                CASE NO. 2:15-cv-08233-R-JC
Case 2:15-cv-08233-R-JC Document 72 Filed 10/15/18 Page 7 of 7 Page ID #:3553



  1                                CERTIFICATE OF SERVICE
  2             I hereby certify that a copy of the foregoing was filed on October 15, 2018 with
  3 the Clerk of Court using the CM/ECF system, which will send notification of such
  4 filing(s) to all CM/ECF participants, including Plaintiff’s counsel of record.
  5
  6 Dated: October 15, 2018                         By:      /s/ Damon D Mircheff
                                                             Damon D. Mircheff
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

      1069/101901-0006
                                                                DEFENDANTS’ TRIAL WITNESS LIST
      12864143.1 a10/15/18                         -6-                CASE NO. 2:15-cv-08233-R-JC
